Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14,17,19-21, 23-26,51,53,60-68 are allowed and remembered as claims 1-33. The original Claims 15-16,18,22,27-50,52,54-59 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A minder device, comprising: a processor with transceiver and instruction set which when executed by the processor cause the transceiver to receive a notification or query from a paired monitor device and in response to send to the paired monitor device a selectable response to over a software defined cellular virtual network ("closed network"), without a dial pad, under control of a network host server; a selector with inputs to the processor, the inputs are configurable to select at least one selectable response sendable to the monitor device; a memory with message queue for storing the incoming notification or query; wherein the processor causes the message queue to be cleared when the notification or query in queue has been timely responded to by a sent selectable response, not to clear the message queue when the incoming notification or query has not been timely responded to; and to cause a location fix and a time stamp to be generated and transmitted to the host server or the monitor device when the response to the incoming notification or query has not been timely responded to or if the sent response is not accepted as an acceptable response by the host server or by the monitor device.
As per claim 17, 
A method, comprising: receiving with a minder device, from a host server via a cellular network, an incoming message from a monitor device paired with the minder device in a software-defined virtual network ("closed network"); storing the incoming message in a message queue; activating a vibrator to alert a wearer of the minder device of an incoming message in the message queue; and, in response to the incoming message: 4Ser No. Appl. No. 16/983965FOAR mailed 11-Jun-22 with RCE Docket No.: 295022US01 i. clearing the queue if the message has been timely responded to by sending an acceptable response, ii. not clearing the queue if the incoming message has not been timely responded to, iii. causing a location fix and a time stamp to be generated and transmitted to the host server or the monitor device if the incoming message has not been timely responded to or the sent response is not accepted as an acceptable response by the host server or the monitor device.
As per claim 51, 
A system, comprising: a monitor device configured to send, via a software-defined virtual network ("closed network"), a monitor notification or query, and to receive, via the closed network, a minder response; a minder device configured to receive, via the closed network, the monitor notification or query, and in response to the monitor notification or query, having a selector configured to select a selectable response ("minder response") responsive to the monitor message, and to send, via the closed network, without a dial pad, the minder response; and a cloud host configured to: i) receive the monitor notification or query from the monitor device over the closed network, to route the monitor message to the minder device over the closed network, to receive the minder response from the minder device over the closed network, and to route the minder response to the monitor device over the closed network; and, ii) in response to an untimely or an unresponsive response to a monitor message, to generate a request for a network- assisted location of the minder device.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.   Burkley et al. (US 2004/0070515) shows a minder device and system having selector, transceiver, host server.  Attolini et al. (US 2019/0288966) shows a system having a monitor device, minder device and host computer. Sergeev et al. (US 2016/0044723) shows a closed cellular network. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1, 17 and 51, respectively, including: 
As per claim 1, 
A minder device, comprising: a processor with transceiver and instruction set which when executed by the processor cause the transceiver to receive a notification or query from a paired monitor device and in response to send to the paired monitor device a selectable response to over a software defined cellular virtual network ("closed network"), without a dial pad, under control of a network host server; a selector with inputs to the processor, the inputs are configurable to select at least one selectable response sendable to the monitor device; a memory with message queue for storing the incoming notification or query; wherein the processor causes the message queue to be cleared when the notification or query in queue has been timely responded to by a sent selectable response, not to clear the message queue when the incoming notification or query has not been timely responded to; and to cause a location fix and a time stamp to be generated and transmitted to the host server or the monitor device when the response to the incoming notification or query has not been timely responded to or if the sent response is not accepted as an acceptable response by the host server or by the monitor device.
As per claim 17, 
A method, comprising: receiving with a minder device, from a host server via a cellular network, an incoming message from a monitor device paired with the minder device in a software-defined virtual network ("closed network"); storing the incoming message in a message queue; activating a vibrator to alert a wearer of the minder device of an incoming message in the message queue; and, in response to the incoming message: 4Ser No. Appl. No. 16/983965FOAR mailed 11-Jun-22 with RCE Docket No.: 295022US01 i. clearing the queue if the message has been timely responded to by sending an acceptable response, ii. not clearing the queue if the incoming message has not been timely responded to, iii. causing a location fix and a time stamp to be generated and transmitted to the host server or the monitor device if the incoming message has not been timely responded to or the sent response is not accepted as an acceptable response by the host server or the monitor device.
As per claim 51, 
a cloud host configured to: i) receive the monitor notification or query from the monitor device over the closed network, to route the monitor message to the minder device over the closed network, to receive the minder response from the minder device over the closed network, and to route the minder response to the monitor device over the closed network; and, ii) in response to an untimely or an unresponsive response to a monitor message, to generate a request for a network- assisted location of the minder device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689